Citation Nr: 1611720	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-46 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for depressive disorder, not otherwise specified, claimed as anxiety/depression; rated as 30 percent disabling since August 4, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to November 2007.  Commendations and awards include a Global War on Terrorism Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, which denied service connection for sinus tachycardia, and granted service connection for depressive disorder with a rating of 10 percent effective December 1, 2007; the first day of the month following the Veteran's separation from service.  

In a decision dated in July 2013, the Board granted service connection for sinus tachycardia and remanded the appeal for an initial disability rating higher than 10 percent for the Veteran's service-connected psychiatric disorder for acquisition of Social Security records and translation of medical documents.

In a rating decision dated in November 2013, the RO increased the rating for the Veteran's service-connected psychiatric disability to 30 percent effective August 4, 2008.

The issue of an initial disability rating higher than 30 percent since December 1, 2007, for the Veteran's service-connected psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's depressive disorder disability has been productive of depressed mood and memory and concentration impairment throughout the appeal period; that is, since December 1, 2007.  


CONCLUSION OF LAW

The criteria for an initial disability rating of at least 30 percent for "depressive disorder, not otherwise specified, claimed as anxiety/depression" have been met since December 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As stated before, in a rating decision dated in June 2008, the RO granted service connection for depressive disorder with a rating of 10 percent effective December 1, 2007; the first day of the month following the Veteran's separation from service.  The Veteran has appealed for a higher initial rating.  In a rating decision dated in November 2013, the RO increased the rating for the Veteran's service-connected psychiatric disability to 30 percent effective August 4, 2008.  For the reasons that follow the Board finds that the evidence supports an initial rating of at least 30 percent throughout the appeal period; that is, since December 1, 2007.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Veteran's psychiatric disability is rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides for a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See DSM-IV.  GAF scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Facts and Analysis

VA medical records show that the Veteran presented for mental health care immediately on his separation from active duty service.  See January 2008 VA Psychiatric Admission Evaluation Note.  During that initial consult the Veteran said that he was feeling very depressed, and reported that he had received psychological treatment for depressed mood while on active duty.  Clinical assessment during the January 2008 consult found impaired memory and concentration; mood was depressed; and insight and judgment were "fair to test."  GAF score was 55-60.  Clinical evidence of depressed mood, impaired memory and concentration; and fair insight and judgement comports with an initial disability rating of at least 30 percent since December 1, 2007; the effective date of service connection.  38 C.F.R. § 4.7.  In so finding the Board notes that there may be extant relevant medical evidence that has not been considered; and VA regulations provide that it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Accordingly, the Board retains jurisdiction over this appeal and the issue of an initial disability rating higher than 30 percent since December 1, 2007, is addressed below.


ORDER

An initial disability rating of at least 30 percent from December 1, 2007, to August 4, 2008, for depressive disorder, not otherwise specified, claimed as anxiety/depression is granted; subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

In correspondence dated in September 2015, the Veteran's representative indicated that the Veteran's psychiatric disability has worsened since his last VA examination in March 2010 and requested that the Veteran be accorded a new examination.  

On review of the record the Board finds that although VA and private medical records show that the Veteran receives mental health care from VA (see, e.g., January 2008 VA Psychiatric Admission Evaluation Note (which relates a diagnosis of recurrent major depressive disorder and shows that the Veteran was prescribed Citalopram and Ambien and ordered to return to the mental health clinic), and an April 2008 VA primary care note (which shows that the Veteran was restarted on Citalopram for depression)), there are no VA mental health clinic records in the claims file dated after January 2008.  All of the Veteran's VA mental health records must be associated with the claims file.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Bell v. Derwinski, 2 Vet. App. 611 (1992), and Sullivan v. McDonald, 2016 WL 877961, --- F.3d ---- (2016).  The Veteran should then be accorded a new VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Associate all of the Veteran's VA mental healthcare (clinic) records dating from January 2008 with the claims file.  Any pertinent private medical records identified by the Veteran during the course of the remand should also be obtained, following the receipt of authorization from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the severity of his psychiatric disability, including its affect on his activities of daily living.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3. After completion of steps 1 and 2, schedule the Veteran for a new VA examination with regard to his service-connected psychiatric disability.  The claims file must be reviewed by the examiner.  All necessary tests should be done, and all findings reported in detail.  The examiner is specifically requested to 

a) ascertain the severity of the Veteran's depressive disorder and describe associated symptoms; 
b) opine as to the beginning date of the current level of of severity; and 
c) discuss the impact of the Veteran's symptoms on his activities of daily living and occupational functioning.  

A complete rationale for all opinions should be set forth in the examination report.

4.  Then re-adjudicate the appeal.  If the benefit sought is not granted, issue the Veteran and his representative a Supplemental Statement of the Case and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


